199 F.2d 371
UNITED MOTION THEATRE COMPANY, a copartnership, RichardSloan, and Eugene Sloan, Appellants,v.Thomas H. EALAND, Doing Business as Ferndale Theatre, Appellee.
No. 11243.
United States Court of Appeals Sixth Circuit.
Oct. 20, 1952.

Alfred A. May and John Sklar, Detroit, Mich., for appellants.
Bevan & Walter and Geroge Heideman, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
On the hearing of this appeal counsel for appellee was not present and no brief having been filed on behalf of appellee, the appeal was heard upon the record and the brief and oral argument of attorney for the appellants;


2
And the Court being advised, it is now ordered that the order of June 22, 1950 herein appealed from be modified by the elimination therefrom of the following words in the second literary paragraph thereof:


3
'copies of all tax returns (including state employment and Federal Income, excess profits, with-holding, social security, payroll, excise and amusement or admission tax), and all related documents, memoranda and supporting data and all other documents, correspondence, papers, and memoranda kept recorded' and the words 'all material' in the sentence starting with the words 'Including, without limiting the generality of the foregoing.'


4
And as so modified, the order be and is affirmed.  Hickman v. Taylor, 329 U.S. 495, 507, 67 S.Ct. 385, 91 L.Ed. 451; Annotation 8 A.L.R.2d 1134; Garrett v. Fau, D.C., 8 F.R.D. 556; Welty v. Clute, D.C., 2 F.R.D. 429; O'Connell v. Olsen & Ugelstadt, D.C., 10 F.R.D. 142.